                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )    Case No. 4:17CR00474 SNLJ
                                         )
HAROLD PERKINS,                          )
                                         )
                    Defendant.           )

                                        ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Noelle C. Collins (ECF 72), filed January 16, 2019 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant’s Motion to Suppress Evidence and

Statements (ECF 32) be GRANTED in part as to any statement made regarding his parole

status and is DENIED in all other respects.

      IT IS FURTHER ORDERED that Defendant Harold Perkins’ Pro Se Amend

Motion to Suppress Evidence and States [ECF 61] and Pro Se Motion to Dismiss for

Violation of Constitution Right of Due Process of Law [ECF 70] is DENIED.

      This matter is set for jury trial on March 27 and 28, 2019 at 9:00 a.m. in Courtroom

3N.
Dated this 4th day of March, 2019.



                                     _____________________________________
                                     STEPHEN N. LIMBAUGH, JR.
                                     UNITED STATES DISTRICT JUDGE




                                       2
